I concur in the result, but want it distinctly understood that we are not prejudging any action which the superior court for Pierce county might take on the application to be made for a transcript. This court adopted Rule 12(1) (a), and we have the right in capital cases, in the event we feel that accused's constitutional right of appeal has, by a series of circumstances beyond his control, been denied, to refuse to apply the rule. However, the legislature, in Rem. Supp. 1943, § 42-5, placed the initial responsibility for determining whether or not a transcript shall be furnished an accused at the expense of a county, upon the judge of the county where the application is made, and that judge should feel perfectly free to exercise his discretion in determining whether or not "justice will thereby be promoted." *Page 121